1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,691

10 SOLOMON PEÑA,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Reed S. Sheppard, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Hugh W. Dangler, Chief Public Defender
18 Kathleen T. Baldridge, Assistant Appellate Defender
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 WECHSLER, Judge.
 1        Defendant appeals from his convictions for auto burglary, possession of

 2 burglary tools, and receiving stolen property. In this Court’s notice of proposed

 3 summary disposition, we proposed to affirm. Defendant has filed a memorandum in

 4 opposition. We have considered Defendant’s arguments, and as we are not persuaded

 5 by them, we affirm.

 6 The Motion to Suppress

 7        Defendant asserted in his docketing statement that the district court erred in

 8 denying his motion to suppress evidence obtained as the result of an illegal seizure.

 9 [DS 3]     Defendant’s docketing statement provided the following information

10 regarding the claimed seizure: Defendant was walking in a residential area in the

11 early hours of the morning. Someone had reported to the police that an auto burglary

12 was taking place in the area, but did not provide a description of the burglar. When

13 an officer spotted Defendant, Defendant “was seized without a warrant and

14 subsequently searched.” [DS 3] In our notice of proposed summary disposition, we

15 proposed to affirm because Defendant’s description of the facts did not demonstrate

16 that he was unconstitutionally seized. We noted that the analysis of a claim of a

17 violation of the right to be free from unreasonable searches and seizures is highly fact-

18 dependent and that “[a] seizure subject to Fourth Amendment scrutiny does not occur

19 every time a police officer approaches a citizen.” State v. Jason L., 2000-NMSC-018,


                                               2
 1 ¶ 14, 129 N.M. 119, 2 P.3d 856 (internal quotation marks and citation omitted).

 2 “Whether or not a search and seizure . . . violates the Fourth Amendment is judged

 3 under the facts of each case by balancing the degree of intrusion into an individual’s

 4 privacy against the interest of the government in promoting crime prevention and

 5 detection.” Id. (internal quotation marks and citation omitted). In Defendant’s

 6 memorandum in opposition, he simply reasserts the same sketchy facts provided in

 7 the docketing statement. He does not assert that his trial counsel cannot remember the

 8 facts necessary to support his claims of error on appeal or that the case should be

 9 assigned to the general calendar due to any failure of his or his trial counsel’s memory

10 or record-keeping. Therefore, we assume that Defendant is aware of all of the facts

11 relevant to his arguments.

12        Defendant states that “Officer Werley stopped [Defendant]” and “immediately

13 searched him.” [MIO 2] This tells us nothing about how the officer approached

14 Defendant or what he did or said that caused Defendant to stop. See State v. Williams,

15 2006-NMCA-062, ¶ 13, 139 N.M. 578, 136 P.3d 579 (stating that in determining

16 whether a person was seized for purposes of the Fourth Amendment, “we look to three

17 factors: (1) the police conduct, (2) the person of the individual citizen, and (3) the

18 physical surroundings existing at the time of the encounter”). Because a police officer

19 is free to ask questions of a person on the street, see State v. Gutierrez,


                                              3
 1 2008-NMCA-015, ¶ 9, 143 N.M. 522, 177 P.3d 1096 (filed 2007) (“Law enforcement

 2 officers generally need no justification to approach private individuals on the street

 3 to ask questions.”), cert. granted, 2008-NMCERT-001, 143 N.M. 398, 176 P.3d 1130,

 4 and because Defendant has not provided any specific facts indicating that the manner

 5 in which the officer approached Defendant was such that a reasonable person would

 6 not have felt free to leave, we conclude that Defendant has not demonstrated that he

 7 was seized or that, if he was seized, the seizure was an unreasonable intrusion into his

 8 privacy when weighed against the government’s interest in apprehending the person

 9 who had just committed burglary of an automobile.

10        We note that Defendant does not challenge the legality of the search, as distinct

11 from the initial seizure. Defendant’s argument regarding the legality of the seizure

12 does not rely on the fact of the search [MIO 3-6], and to the degree that the fact of the

13 search would be relevant to the question of whether Defendant was seized, Defendant

14 has not described how the search occurred. Defendant says that “[a]fter Officer

15 Werley stopped [Defendant], he immediately searched him and found a key in his

16 pocket.” [MIO 2] But, perhaps because Defendant neither challenges the search

17 itself nor believes the fact of the search to be relevant to the question of whether he

18 was seized, he does not explain if the officer just began reaching into Defendant’s

19 pockets, or if he asked for Defendant’s consent to search, or if he told Defendant that


                                               4
 1 Defendant had to let the officer search him. [MIO 2]

 2        As Defendant has not demonstrated that he was seized, or if he was seized, that

 3 the seizure was constitutionally unreasonable, we conclude that the district court did

 4 not err in denying Defendant’s motion to suppress. State v. Aragon, 1999-NMCA-

 5 060, ¶ 10, 127 N.M. 393, 981 P.2d 1211 (indicating that the appellant bears the burden

 6 of demonstrating error on appeal).

 7 Sufficiency of the Evidence

 8        Defendant contends that there was insufficient evidence to support any of his

 9 convictions because no witness was able to identify Defendant as the person who

10 committed the crimes. [DS 3, MIO 8] “In reviewing the sufficiency of the evidence,

11 we must view the evidence in the light most favorable to the guilty verdict, indulging

12 all reasonable inferences and resolving all conflicts in the evidence in favor of the

13 verdict.” State v. Cunningham, 2000-NMSC-009, ¶ 26, 128 N.M. 711, 998 P.2d 176.

14 “The reviewing court does not weigh the evidence or substitute its judgment for that

15 of the fact finder as long as there is sufficient evidence to support the verdict.” State

16 v. Mora, 1997-NMSC-060, ¶ 27, 124 N.M. 346, 950 P.2d 789.

17        The evidence linking Defendant to the crimes was: 1) Defendant’s presence out

18 on the street in the area of the crime at the time of the crime and 2) a key that was

19 found in his pocket. [DS 3; MIO 8] This key was to a vehicle that was later found to


                                               5
 1 contain items taken during the burglary, along with a flashlight and leather gloves.

 2 [DS 3, MIO 8] This evidence was sufficient for a reasonable juror to conclude beyond

 3 a reasonable doubt that Defendant had participated in the crimes of which he was

 4 convicted. Defendant had a key to a car that contained the proceeds of the auto

 5 burglary, and a reasonable juror could conclude that only someone with exclusive or

 6 near-exclusive access to a vehicle would have a key. This fact, combined with

 7 Defendant’s presence outside on the street in the “early morning hours” at the time

 8 that the auto burglary occurred near the place where it occurred was sufficient

 9 circumstantial evidence to support a conclusion that Defendant participated in the

10 crimes. Although Defendant points out that no witness identified him as being

11 involved in the burglary, we know of no requirement that an eyewitness must testify

12 in order to support a conviction. As Defendant does not make any other argument

13 regarding the sufficiency of the evidence, we do not address whether there was

14 sufficient evidence to prove any element necessary to support his conviction, other

15 than Defendant’s identity as a perpetrator.

16        Therefore, for the reasons stated in this opinion and in the notice of proposed

17 summary disposition, we affirm.

18        IT IS SO ORDERED.


19                                                ______________________________

                                             6
1                                      JAMES J. WECHSLER, Judge




2 WE CONCUR:



3 __________________________________
4 MICHAEL D. BUSTAMANTE, Judge



5 __________________________________
6 ROBERT E. ROBLES, Judge




                                  7